Citation Nr: 1422024	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  05-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder to include cervical and lumbar degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to May 1977.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the issue of entitlement to service connection for a back disorder.  In a July 2007 decision, the Board reopened and remanded the claim for further evidentiary development.  Following an additional remand in February 2011, the Board denied, in pertinent part, entitlement to service connection for a cervical/back disorder on the merits in March 2012.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).

In October 2013, the Court vacated that portion of the Board's decision which denied service connection for a cervical/back disorder for further proceedings consistent with the Court's decision.

The appeal is REMANDED to the RO.  VA will notify the appellant when further action is required.


REMAND

Service treatment records from August 1976, September 1976, and January 1977 reflect that the Veteran sought treatment for back pain.  These records indicate the Veteran injured his back while helping lift a trailer.  The August 1976 records note a decreased range of motion, intense pain, some swelling, discoloration in the lower and upper back, and point tenderness in the thoracic region.  The September 1976 and January 1977 records also reflect complaints of back pain.   

The record shows that the Veteran has been diagnosed with a current low back disability.  VA outpatient records show that in March 2004, he gave a history of chronic neck pain.  The finding was, rule out cervical spondylosis with radiculopathy.

In March 2005, the Veteran was seen by John A. Saidi, M.D.  He reported a history of neck and back pain that began in the military.  Following a physical examination the appellant was diagnosed with cervical and lumbar degenerative disc disease. 

The Veteran has submitted a May 2005 radiology report reflecting a diagnosis of mild degenerative changes of the poster facet joints at L5-S1 bilaterally.  These x-rays were taken in response to the Veteran's complaint of pain in his middle and lower back.  He has also been diagnosed with cervical degenerative disk disease by VA examiners in 2008 and 2010. 

Given that the Veteran has presented evidence of current cervical and lumbar disorders, as well as evidence of service incurrence, the question arises whether there is a nexus or link between the claimed inservice disorder and any current cervical or lumbar disorder.  After reviewing the evidence of record the Board finds that this question should be addressed in a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate all current records relevant to the Veteran's appeal with the claims, Virtual VA, or VBMS files.  The Veteran should be invited to submit any additional evidence which he believes would link any current cervical and/or lumbar disorder to his military service.  If the RO cannot locate the treatment records identified the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter the Veteran must be scheduled for a joint neurological and orthopedic examination to determine the nature and etiology of any current cervical and/or lumbar disorder.  The examining physicians must be provided access to the claims folder, Virtual VA, and a copy of this remand.  The examining physicians must jointly acknowledge that the claims, Virtual VA, and VBMS files have been reviewed.

Following the respective examinations, and consideration of all pertinent medical history, and complaints, the examining physicians must jointly prepare a report and opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed cervical and/or lumbar disorder is related to service or any incident therein.  A complete rationale must be provided for any joint opinion offered.  

The examining physicians are advised that they must discuss the Veteran's self-reported history of a continuity of symptoms since he served on active duty.  The physicians are advised that while the Veteran is not competent to state that he has suffered from cervical and lumbar degenerative disc disease since service, he is competent to state that he has had neck and pain since active duty.  The physicians are further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

3.  After the development requested has been completed, the RO should review the jointly prepared examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2013).

5.  Upon completion of the above requested development and any additional development deemed appropriate, the RO is to readjudicate the issue.  All applicable laws and regulations must be considered.  If any benefit sought on appeal remain denied, the appellant and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



